DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 18-20 in the reply filed on 9/8/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 claims that “a diameter of the second portion is greater than diameter of the first portion”.  However, par. [0059] specifically discloses the opposite. That is, that the top (aka the first portion) has a larger diameter than the bottom (aka second portion).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is dependent upon itself.  Based on the antecedent basis for “the adhesive”, the Examiner will construe claim 5 to depend from claim 4 for purposes of examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Swank (US Pat. No. 2,333,277).
Regarding claim 1, Zebersky discloses a play structure comprising: a floor panel assembly comprising a side rail and a floor panel (Fig. 1, item 2 and par. [0035]; noting the “side rail” can simply be the outer portion of the floor panel that is adjacent the side edge and the side rail having a hole within the side rail (par. [0044]; noting a thru hole for the bottom screw, see Fig. 1, item 27 as is obvious); a side panel configured to attach to the floor panel assembly and comprising a hole through a thickness of the side panel (Fig. 1, item 43 and par. [0044]; noting a receiving blind hole for the screw within the plug portion 41); and a screw configured to attach the floor panel to the side panel (par. [0044]).  It is noted that Zebersky does not specifically disclose a bracket, wherein the bracket comprises: a first portion configured to be inserted into and held in place within the hole of the floor panel; and a second portion attached to the first portion configured to protrude from the floor panel when the bracket is disposed within the hole of the floor panel and to engage the hole of the side panel.  However, Zebersky does disclose that “Equivalent fasteners to the screw can also be used” (par. [0044]).  In addition, Swank discloses a bracket (Fig. 1), wherein the bracket comprises: a first portion (Fig. 1, item 11 and up) configured to be inserted into and held in place within the hole of the outside panel (Fig. 2, item 35 being the outside panel); and a second portion attached to the first portion configured to protrude from the outside panel when the bracket is disposed within the hole of the outside panel and to engage the hole of the inside panel (Fig. 1, item 40 being the second portion, and Fig. 2, item 36 being the inside panel).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zebersky to use a bracket, wherein the bracket comprises: a first portion configured to be inserted into and held in place within the hole of the floor panel; and a second portion attached to the first portion configured to protrude from the floor panel when the bracket is disposed within the hole of the floor panel and to engage the hole of the side panel as taught and suggested by Swank because doing so would be applying a known technique (using a expansion rivet to secure two pieces of material together) to a known product (a doll house having a floor and side panel 
Regarding claim 2, the combined Zebersky and Swank disclose that the bracket further comprises a cavity configured to receive a screw to pass there-through the bracket so as to permanently attach the side panel to the floor panel (Swank: Fig. 2 or 6).
Regarding claim 6, the combined Zebersky and Swank disclose that the second portion of the bracket comprises a compressible lip configured to engage the hole of the side panel (Swank: Fig. 3, proximate item 27; noting it is “compressible” as it deflects outward upon introduction of the screw).
Regarding claim 8, the combined Zebersky and Swank disclose that a diameter of the first portion is greater than a diameter of the second portion, and wherein the bracket comprises a seat at which the first portion meets the second portion (Swank: Fig. 1, the “seat” being just below item 10 where the diameter transitions from top, aka the first portion, to the bottom, aka the second portion).  It is noted that the combined Zebersky and Swank do not specifically disclose the second diameter is greater than the first.  However, regarding making the second portion to have a diameter greater than the first, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [0059], actually disclosing the opposite).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact second portion diameter as compared to the first would not make the 
Regarding claim 9, it is noted that the combined Zebersky and Swank do not specifically disclose that a diameter of the first portion is less than the thickness of the floor panel. However, regarding the diameter of the first portion as compared to the floor panel thickness, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, par. [0092], disclosing no criticality for this relationship).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact first portion diameter as compared to the floor panel thickness would not make the invention perform differently: that this, the anchor would still connect two different pieces regardless of the exact diameter of the first portion as compared to the floor panel thickness.
Regarding claim 18, Zebersky discloses a method of providing a play structure for later assembly by a consumer, the method comprising: providing a floor panel assembly comprising a side rail and a floor panel (Fig. 1, item 2 and par. [0035]; noting the “side rail” can simply be the outer portion of the floor panel that is adjacent the side edge and encompasses the hole), the side rail having a hole within the side rail (par. [0044]; noting a thru hole for the bottom screw, see Fig. 1, item 27 as is obvious); providing a side panel configured to attach to the floor panel assembly and comprising a hole through a thickness of the side panel (Fig. 1, item 43 and par. [0044]; noting a receiving blind hole for the screw within the plug portion 41).  It is noted that Zebersky does not specifically disclose providing a bracket configured to attach the floor panel to the side panel.  However, Zebersky does disclose that “Equivalent 
Regarding claim 19, the combined Zebersky and Swank disclose that the bracket is configured to be disposed within and attached to, via a first portion of the bracket, to the hole of the floor panel (Swank: Fig. 2, generally item 11 and up being the first portion).
Regarding claim 19, the combined Zebersky and Swank disclose that the bracket is configured to be disposed within the hole of the floor panel and so as to engage the hole of the side panel, via a second portion of the bracket (Swank: Fig. 2 and Fig. 6; the “second portion” being the lower portion of the bracket, i.e. generally item 40).

Claims 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zebersky (US Pub. No 2002/0193046 A1) in view of Swank (US Pat. No. 2,333,277) and further in view of Ballou et al. (herein “Ballou”; US Pat. No. 6,991,413 B2).
Regarding claim 3, it is noted that the combined Zebersky and Swank do not specifically disclose that the first portion of the bracket is configured to be held in place within the hole of the floor panel by friction ridges.  However, Ballou discloses a similar anchoring device 
Regarding claim 4, it is noted that the combined Zebersky and Swank do not specifically disclose that the first portion of the bracket is held in place within the hole of the floor panel by adhesive.  However, Ballou discloses that it is well known to use an adhesive with anchors (col. 1, lines 22-39).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zebersky and Swank to an adhesive to hold the first portion of the anchor/bracket in place as taught and suggested by Ballou because doing so would be use of a known technique (using adhesive to secure the anchor in place) to improve a similar product (an expansion rivet anchor) in the same way (using adhesive to secure the expansion rivet anchor in place).
Regarding claim 5, the combined Zebersky, Swank, and Ballou disclose that the first portion of the bracket comprises one or more cut-outs configured to allow the adhesive to flow through the first portion of the bracket (Swank: Fig. 4, proximate items 65).
Regarding claim 7, it is noted that the combined Zebersky and Swank do not specifically disclose that the second portion of the bracket comprises friction ridges configured to engage the hole of the side panel.  However, Ballou discloses a similar anchoring device wherein that the second portion of the bracket comprises friction ridges configured to engage the hole of the inside panel (Fig. 5B, items 66; noting “configured to be held in place” is functional language that is possible given the structure; also noting it is obvious that the friction ridges can be used on the entire anchor, i.e. the first and second portions).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Zebersky and Swank to use friction ridges on the second portion as taught by Ballou because doing so would be use of a known technique (using friction ridges on anchor) to improve a similar product (an expansion rivet anchor) in the same way (using friction ridges on the bottom portion of the anchor to help position and hold the anchor in place).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/15/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711